Case 1:15-cv-01153-AT-BCM Document 120 Filed 09/08/20 Page 1 of 1

advocates DOCUMENT
for justice ELECTRONICALLY FILED

chartered attorneys DOC #:

: DATE FILED: 9/8/2020
225 Broadway, Suite 1902 ——————

New York, New York 10007

 

t. (212) 285-1400
f. (212) 285-1410

wwwaafjlaw.com

September 4, 2020

By ECF

Hon. Analisa Torres

United States District Judge
United States District Court
500 Pearl Street

New York, NY 10007

Re:  Pruter ef a/. v. Local 210 Pension Trust Fund, ef ai.
15 Civ. 1153 (AT)
Request to Adjourn Conference

Dear Judge Torres:

The Court has set a status conference for 10:00 am on September 18, 2020. The
undersigned has a CAMP Conference previously scheduled in the Second Circuit, in a pending
appeal, set for 10:30am. I think that scheduling the conferences that close together 1s risky.

I have consulted with Defendant’s counsel and they are available during the afternoon of
September 18. I would assume that my CAMP Conference will conclude by noon. We request
that the conference be rescheduled for September 18, 2020 for some time after noon.

Respectfully submitted,
sl Adthur F. Schwa

Arthur Z. Schwartz

DENIED. The status conference is scheduled for

September 17, 2020, at 10:00 a.m., not September 18.
ce: All Counsel (by ECF)

SO ORDERED.

Dated: September 8, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
